DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite "modifies at least one of the preamplifier". It is not clear how the amplifier is modified. It is also not clear if there is more than one preamplifier, given the wording "at least one of". The intended limitations are therefore not clear from these claims.

Claims 1 and 6 recite “a scaling device receives the PDM signal from the ADC.” It is not clear how the scaling device uses the PDM signal from the ADC.

Claims 2 and 7 recite “a bias voltage source”. It is not clear how the bias voltage source is connected within the digital scaling system or how the bias voltage source is modified.

Claims 3 and 8 recite “a threshold detector receives the signals from the preamplifier”. It is not clear how the threshold detector "receives the signals from the preamplifier''. It is not clear if the threshold detector is directly coupled to the preamplifier or receives via the ADC, ....

Claims 3 and 8 recite “a switching assembly coupled to and driven by the capacitor”. It is not clear how the capacitor and the switching assembly are connected within the digital scaling system. The applicant must redraft the claim as to render clear these interconnections.

Claim 3 recites “a switching assembly coupled to and driven by the capacitor”. It is not clear how a capacitor can ‘drive’ a switching assembly.

Claims 4-5 recites “wherein: if signal level of the received signal from the preamplifier is below/above a predetermined threshold, the threshold detector forwards a logic signal to at least one of the first or the second switching element”. It is not clear how the threshold detector "receives the signals from the preamplifier''. It is not clear if the threshold detector is directly coupled to the preamplifier or receives via the ADC, ....

Claim 9 recites “THE threshold detector”. It is not clear from claim 9, which threshold detector and at least one of a first and second switching element has been meant by the wording “THE threshold detector” and respectively "at least one of THE first or THE second switching element" since such a threshold detector and respectively at least one of a first or a second switching element have not been defined before in claim 9 or claim 6, on which it is dependent.

Claim 9 recites “THE threshold detector”. At least one of a first and second switching element has been meant by the wording “THE threshold detector” and respectively "at least one of THE first or THE second switching element" since such a threshold detector and respectively at least one of a first or a second switching element have not been defined before in claim 9 or claim 6, on which it is dependent. There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claim 3 is objected to because of the following informalities: Claim 3 recites “the switching assembly having a first switching element and a second switching”. “A second switching” should be “a second switching element” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesso et al. (US #2016/0157017).

Regarding Claim 1, Lesso discloses a digital scaling system for a microphone (Figs. 5a, 15: CM) comprising:
a preamplifier (Lesso Figs. 5a, 15: 201) coupled to a sensor element (Lesso Figs. 5a, 15: CM), the preamplifier amplifies the signals received from the sensor element;
an analog-to-digital converter (ADC) (Lesso Figs. 5a, 15: 202) receives the signals from the preamplifier and converts the signals into a pulse density modulated (PDM) digital signal (Lesso ¶0128 discloses “sigma_delta modulator”); and
a scaling device (Lesso Fig. 5a: 206; Fig. 17: 1701) receives the PDM signals from the ADC and modifies at least one of the preamplifier or the ADC (Lesso ¶0211 discloses a control signal MATT is thus generated to control switching of the attenuation capacitor CATT).

Regarding Claim 3, Lesso discloses the digital scaling system of claim 1 further comprising:
a threshold detector receives the signals from the preamplifier (Lesso ¶0211 discloses attenuation control circuitry 1701 monitors the signal level at at least one point along the signal path. The signal is monitored and used to detect whether the input signal level, or a derived signal envelope such as a rectified or peak-detected version of the signal, is sufficiently high such that the attenuation capacitor should be switched into the circuit with the attenuation applied [and whether the signal level has decreased sufficiently to remove the attenuation]; Fig. 17);
a capacitor (Lesso ¶0211 discloses an attenuation capacitor CATT); and
a switching assembly coupled to and driven by the capacitor (Lesso ¶0211 discloses a control signal MATT is thus generated to control switching of the attenuation capacitor CATT),
the switching assembly having a first switching element and a second switching (Lesso ¶0211 discloses there is a single attenuation for providing one level of attenuation and thus the attenuation control circuit may simply compare to signal level to a first threshold when no attenuation is applied and to a second threshold when attenuation is applied. There may be more than one attenuation capacitor that can be independently selected to provide more than one level of attenuation).

Regarding Claim 4, Lesso discloses the digital scaling system of claim 3
wherein: if signal level of the received signal from the preamplifier is below a predetermined threshold, the threshold detector forwards a logic signal to at least one of the first or the second switching element (Lesso ¶0211 discloses attenuation control circuitry 1701 monitors the signal level at at least one point along the signal path. The signal is monitored and used to detect whether the input signal level, or a derived signal envelope such as a rectified or peak-detected version of the signal, is sufficiently low to remove the attenuation; Fig. 17); and
at least one of the first or the second switching element is turned on and no attenuation is applied to the sensor (Lesso ¶0211 discloses there is a single attenuation for providing one level of attenuation and thus the attenuation control circuit may simply compare to signal level to a first threshold when no attenuation is applied; Fig. 17).

Regarding Claim 5, Lesso discloses the digital scaling system of claim 3
wherein: if signal level of the received signal from the preamplifier is above a predetermined threshold, the threshold detector forwards a logic signal to at least one of the first or the second switching element (Lesso ¶0211 discloses attenuation control circuitry 1701 monitors the signal level at at least one point along the signal path. The signal is monitored and used to detect whether the input signal level, or a derived signal envelope such as a rectified or peak-detected version of the signal, is sufficiently high such that the attenuation capacitor should be switched into the circuit with the attenuation applied; Fig. 17); and
at least one of the first or the second switching element is turned on and attenuation is applied to the sensor (Lesso ¶0211 discloses there is a single attenuation for providing one level of attenuation and thus the attenuation control circuit may simply compare to signal level to a second threshold when attenuation is applied. There may be more than one attenuation capacitor that can be independently selected to provide more than one level of attenuation).

Claims 6 and 8-10 are rejected for the same reasons as set forth in Claims 1 and 3-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. (US #2016/0157017) in view of Kropfitsch et al. (US #2013/0271307).

Regarding Claim 2, Lesso discloses the digital scaling system of claim 1 but may not explicitly disclose further comprising a bias voltage source, the scaling device modifies the bias voltage source.
However, Kropfitsch teaches a bias voltage source (Kropfitsch ¶0040 discloses bias generator 234, represented by a voltage source 236, resistor 238 and low pass filter 240, outputs a bias voltage for microphone 202 on pin 248; Fig. 2a),
the scaling device modifies the bias voltage source (Kropfitsch Fig. 2a-2c, ¶0026).
Lesso and Kropfitsch are analogous art as they pertain to signal processing with MEMS capacitive transducer. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify compensation circuit (as taught by Lesso) to provide bias voltage (as taught by Kropfitsch, ¶0026) to overcome a very large dynamic range of environmental sound pressure level which poses difficulties on MEMS microphone (Kropfitsch, ¶0003).

Claim 7 is rejected for the same reasons as set forth in Claim 2.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651